707 N.W.2d 348 (2005)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee,
v.
CRAWFORD COUNTY and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs Cross-Defendants, and
Kalkaska County, Intervening Defendant, Counter-Plaintiff, Third-Party Plaintiff, Cross-Defendant-Appellant, and
Otsego County, Third-Party Defendant, Cross-Plaintiff-Appellee.
Docket Nos. 125790, 125791, 125792, COA Nos. 246823, 248593, 251390.
Supreme Court of Michigan.
December 28, 2005.
By order of October 1, 2004, the application for leave to appeal was held in abeyance pending the decision by the Court of Appeals in 46th Circuit Trial Court v. Crawford County (Docket Nos. 254179, 254181, 256129, and 257234), and Crawford County v. Otsego County (Docket Nos. 254180, 254182).
On order of the Court, the opinion having been issued on May 3, 2005, 266 Mich.App. 150, 702 N.W.2d 588 (2005), the application is again considered, and it now appearing to this Court that the case of 46th Circuit Trial Court v. Crawford County (Docket No. 128878) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in *349 ABEYANCE pending the decision in that case.